
	

114 HR 3242 RH: Child Nicotine Poisoning Prevention Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 297
		114th CONGRESS
		2d Session
		H. R. 3242
		[Report No. 114–394]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mrs. Brooks of Indiana (for herself and Ms. Esty) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		
			January 11, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To require special packaging for liquid nicotine containers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Child Nicotine Poisoning Prevention Act of 2015. 2.Special packaging for liquid nicotine containers (a)RequirementNotwithstanding section 2(f)(2) of the Federal Hazardous Substances Act (15 U.S.C. 1261(f)(2)) and section 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)), any nicotine provided in a liquid nicotine container sold, offered for sale, manufactured for sale, distributed in commerce, or imported into the United States shall be packaged in accordance with the standards provided in section 1700.15 of title 16, Code of Federal Regulations, as determined through testing in accordance with the method described in section 1700.20 of title 16, Code of Federal Regulations, and any subsequent changes to such sections adopted by the Commission.
			(b)Savings clause
 (1)In generalNothing in this Act shall be construed to limit or otherwise affect the authority of the Secretary of Health and Human Services to regulate, issue guidance, or take action regarding the manufacture, marketing, sale, distribution, importation, or packaging, including child-resistant packaging, of nicotine, liquid nicotine, liquid nicotine containers, electronic cigarettes, electronic nicotine delivery systems or other similar products that contain or dispense liquid nicotine, or any other nicotine-related products, including—
 (A)authority under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and the Family Smoking Prevention and Tobacco Control Act (Public Law 111–31) and the amendments made by such Act; and
 (B)authority for the rulemaking entitled Deeming Tobacco Products to Be Subject to the Federal Food, Drug, and Cosmetic Act, as Amended by the Family Smoking Prevention and Tobacco Control Act; regulations on the Sale and Distribution of Tobacco Products and the Required Warning Statements for Tobacco Products (April 2014) (FDA–2014–N–0189), the rulemaking entitled Nicotine Exposure Warnings and Child-Resistant Packaging for Liquid Nicotine, Nicotine-Containing E-Liquid(s), and Other Tobacco Products (June 2015) (FDA–2015–N–1514), and subsequent actions by the Secretary regarding packaging of liquid nicotine containers.
 (2)ConsultationIf the Secretary of Health and Human Services adopts, maintains, enforces, or imposes or continues in effect any packaging requirement for liquid nicotine containers, including a child-resistant packaging requirement, the Secretary shall consult with the Commission, taking into consideration the expertise of the Commission in implementing and enforcing this Act and the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.).
 (c)ApplicabilityNotwithstanding section 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)) and section 2(f)(2) of the Federal Hazardous Substances Act (15 U.S.C. 1261(f)(2)), the requirement of subsection (a) shall be treated as a standard for the special packaging of a household substance established under section 3(a) of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1472(a)).
 (d)DefinitionsIn this section: (1)CommissionThe term Commission means the Consumer Product Safety Commission.
				(2)Liquid nicotine container
 (A)In generalNotwithstanding section 2(f)(2) of the Federal Hazardous Substances Act (15 U.S.C. 1261(f)(2)) and section 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)), the term liquid nicotine container means a package (as defined in section 2 of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1471))—
 (i)from which nicotine in a solution or other form is accessible through normal and foreseeable use by a consumer; and
 (ii)that is used to hold soluble nicotine in any concentration. (B)ExclusionThe term liquid nicotine container does not include a sealed, pre-filled, and disposable container of nicotine in a solution or other form in which such container is inserted directly into an electronic cigarette, electronic nicotine delivery system, or other similar product, if the nicotine in the container is inaccessible through customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion or other contact by children.
 (3)NicotineThe term nicotine means any form of the chemical nicotine, including any salt or complex, regardless of whether the chemical is naturally or synthetically derived.
 3.Effective dateThis Act shall take effect on the date that is 180 days after the date of the enactment of this Act.
		
	
		January 11, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
